t c memo united_states tax_court estate of barbara m purdue deceased william j purdue susan p christoff nancy p myhre and hazel p beatty statutory executors petitioners v commissioner of internal revenue respondent estate of barbara m purdue deceased donor william j purdue susan p christoff nancy p myhre and hazel p beatty statutory executors petitioners v commissioner of internal revenue respondent docket nos filed date george w akers jr and alan l montgomery for petitioners nick g nilan and alicia h eyler for respondent memorandum findings_of_fact and opinion goeke judge respondent determined an estate_tax deficiency of dollar_figure with respect to the estate of barbara m purdue estate and gift_tax deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure for the taxable_year sec_2001 sec_2002 and through respectively after settlement of certain issues the issues remaining are whether the value of the assets transferred by barbara m purdue decedent to the purdue family llc pfllc is includible in the value of her gross_estate under sec_2036 and sec_2035 we hold that it is not whether decedent’s gifts of pfllc interests from through to the purdue family_trust pft are present_interest gifts which qualify for exclusion under sec_2503 we hold that they are and whether the estate is entitled to deduct interest on loans from the beneficiaries of the estate used to pay the estate_tax liabilities we hold that it is findings_of_fact decedent was a resident of washington when she died on date at the age of four of the five purdue children william j purdue susan p christoff nancy p myhre and hazel p beatty purdue children are personal_representatives of the estate three of the four representatives also resided in washington when the petition was filed the fourth resided in colorado unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure the purdue family decedent was married to robert a purdue mr purdue and had five children and multiple grandchildren and great-grandchildren mr purdue was an attorney and a founding partner of montgomery purdue blankinship austin pllc mpba decedent was a homemaker and her participation in the control and management of the pfllc assets was limited mr purdue invested in tele-vue systems inc tele-vue a pioneering cable company when it was a startup company in the 1960s for a nominal value tele-vue was acquired in by columbia broadcasting system in an income tax-free_exchange substantially_all of the low-basis telecommunications stocks were derived from that exchange and later related_income tax-free spin-offs and in-kind stock distributions at the end of decedent and mr purdue parents had a net_worth of approximately dollar_figure million consisting mostly of marketable_securities worth approximately dollar_figure million in the marketable_securities were held in five different brokerage accounts at three management firms the three separate management firms provided independent advice to mr purdue the management firms did not consult with one another or consider mr purdue’s assets managed by the other firms the parents also had an undivided one-sixth interest in a commercial building in honolulu hawaii hocking building valued at approximately dollar_figure as of date the hocking building was subject_to a 55-year triple net_lease through and has been managed by a real_estate management firm since in the parents engaged alan montgomery an attorney and member at mpba for estate and gift_tax planning and advice to reduce estate_tax mr montgomery advised the parents to use their available gift and estate_tax exemptions and exclusions generation-skipping_transfer_tax exemptions and gift and estate_tax_valuation discounts in a letter summarizing the recommendations mr montgomery also suggested that they form a family limited_partnership to hold their stock interests and their interest in the hocking building to centralize management and take advantage of valuation discounts the pfllc the parents requested that the purdue children receive copies of most or all of the mpba correspondence commencing in early on date mr montgomery recommended various estate_planning strategies including the creation of an irrevocable family gift trust qualified personal_residence trusts and a member-managed washington family limited_liability_company mr montgomery noted that it was not necessary for mr purdue or decedent to absorb all of the information but strongly recommended that the purdue children do so included in the memorandum was a draft of the pfllc operating_agreement the purposes stated in the draft agreement identical to those in the final agreement were to consolidate the management and control of certain property and improve the efficiency of the management by holding the properties in a single flexible entity avoid fractionalization of ownership keep ownership of the assets within the extended family protect assets from unknown future creditors provide flexibility in management of assets not available through other business entities and promote education of and communication among members of the extended family with respect to financial matters on date the parents formed the pfllc and the purdue family residence trusts pfrts decedent retained the right to income and distributions from the property she transferred to the pfllc in proportion to her pfllc ownership percentage the following day mpba sent the parents and the purdue children a memorandum again recommending that the purdue children study the information the memorandum noted the tax savings the pfllc could provide the parents as one of the five advantages to the formation of the pfllc the memorandum describes four nontax business reasons limited_liability passthrough income_taxation minimal formalities and the llc’s being an ideal entity for owning real_estate on or around date the parents transferred their respective interests in the purdue residence then appraised for dollar_figure to the pfrts on or around date the parents lent dollar_figure to beverly purdue in exchange for a demand promissory note secured_by a mortgage on a beach house in delaware acquired by beverly purdue with the loan in date the parents funded the pfllc by contributing dollar_figure million of marketable_securities their interest in the hocking building valued at approximately dollar_figure a dollar_figure promissory note from beverly purdue and an dollar_figure certificate of deposit in exchange for of the interests in the pfllc on date the parents signed new wills incorporating a bypass_trust a qualified marital trust and a gstt-exempt qualified_trust no additional assets have been contributed to the pfllc since the initial funding in date and three deposits of idaho warehouse partnership_distributions totaling dollar_figure dollar_figure of which was refunded to decedent by the pfllc on date on date the parents formed the pft the pft beneficiaries were the parents’ descendants and the spouses of their descendants the pft agreement provided the beneficiaries with crummey withdrawal rights with respect to transfers made to the pft under which the beneficiary could annually withdraw the lesser_of the annual gift exclusion amount of each person making a transfer to the pft or a per capita share of the value of any assets transferred to the pft during the year see 397_f2d_82 9th cir aff’g in part and rev’g in part tcmemo_1966_144 on date the parents funded the pft with a gift of dollar_figure dollar_figure coming from the pfllc bank of america account and the remaining dollar_figure coming from the parents’ personal bank of america account on date the pft distributed dollar_figure of the cash to the purdue children and other pft beneficiaries the remaining cash was distributed to the purdue children during purdue family meetings on date the purdue children held a combined meeting of the pfllc and the pft in their capacities as cotrustees of the pft coattorneys in fact for the parents and members of the pfllc on behalf of the pft and the parents the parents never attended any of these meetings the purdue children met with mr montgomery and representatives from the rainier group inc rainier group a professional management advisory firm and agreed that an annual meeting would be held and that minutes and materials would be filed since the purdue children have held annual meetings in their capacities as trustees and beneficiaries of the pft and the purdue testamentary trusts personal_representatives and beneficiaries of the parents’ estates attorneys in fact for the parents and individual members of the pfllc they discussed the purdue family’s accounts and assets ratified prior pfllc distributions approved annual cash distributions heard presentations from the rainier group investment manager and received estate_tax planning updates and advice from mr montgomery gift giving before mr purdue and decedent generally made annual cash gifts of dollar_figure to each of the purdue children and made annual cash gifts in other_amounts to the purdue grandchildren from until decedent generally made an annual exclusion gift of pfllc interests to the pft effective on january of each year in an amount based upon the current number of pft beneficiaries and then made an additional annual exclusion gift effective on december of that year if the number of pft beneficiaries increased during the year or the value of the pfllc fell during the year the values of the pfllc gift interests were based upon valuation summaries that mr montgomery prepared except for the value of the date gift which was based upon moss adams advisory services’ date appraisal each year mbpa provided the purdue children with withdrawal right waivers with respect to the prior year’s gifts of pfllc interests to the pft reflecting that all pft beneficiaries had waived their withdrawal rights from to the purdue children received in approximately equal shares cash distributions totaling dollar_figure in their capacities as pft beneficiaries of the dollar_figure of pft cash distributions dollar_figure was net rent paid to the pft for it sec_50 interest in the purdue residence and dollar_figure was its share of net cash loans and dividends from the pfllc health of the parents decedent was severely injured by a golf cart in sustaining complex lower extremity fractures she never fully recovered and was increasingly unable to walk safely without assistance complications from the injury and osteoporosis eventually caused her to become a semiinvalid unable to safely stand walk or be seated without physical assistance from caregivers decedent suffered a stroke or transient ischemic attack on date decedent’s treating physician believed the event was cause by a transient ischemic attack that was completely reversible and did not represent a stroke he believed that there was no residual neurological impairment decedent required in-home healthcare from date until her death she required 24-hour in-home healthcare except for the physical injuries and osteoporosis that limited her mobility decedent suffered from no other chronic terminal or life-threatening diseases from through her death no cancer heart disease or other similar illnesses nor did she suffer from dementia alzheimer’s disease or any similar intellectual disability the parents paid a caregiver dollar_figure from june to date from the parents’ individual bank accounts from through decedent paid approximately dollar_figure or dollar_figure per month to family resource home care for in-home healthcare from the parents’ individual bank accounts mr purdue died unexpectedly on date but at the time of the formation and funding of the pfllc he appeared to be in good physical health and enjoyed an active lifestyle however mr purdue’s memory problems were evident to the purdue children at the time assets were contributed to the pfllc he was later diagnosed with alzheimer’s disease the rainier group the values of some telecommunication stocks including at t corp experienced some volatility after date by date the parents had questions about the previous large account short against the box investment strategy under which a short position was taken in what was then the at t corp and liberty media stocks financed by a margin loan secured_by the long position in the same stocks as early as date mr montgomery spoke with the parents and certain purdue children about engaging the rainier group to provide investment management services to the pfllc and the parents in date mr montgomery referred the parents to the rainier group to explore investment management services to be provided to the pfllc and the parents in date the rainier group provided the parents with a proposal and engagement agreement offering to provide various investment management and advisory services to the parents and the pfllc on date mr purdue signed the consulting services and implementation agreement with the rainier group on behalf of the parents and for the pfllc rainier group formulated an investment strategy for the parents and the pfllc outlined in the investment policy statement dated date signed by mr purdue decedent and the purdue children thereafter all the assets formerly held by the parents individually in the five accounts at three different management firms were consolidated into pfllc accounts with the rainier group subject_to an overall well-coordinated professional investment strategy applied to all of the investments as a whole additional information after mr purdue’s death in date his will established three trusts for the benefit of decedent into which the value of mr purdue’s undivided share in his and decedent’s community_property was transferred the first of the three trusts established under mr purdue’s will was the bypass_trust the second and third trusts established under mr purdue’s will for the benefit of decedent were the non-gstt exempt qualified_trust and the gstt-exempt qualified_trust collectively qtip_trust mr montgomery sent a letter to the purdue children dated date explaining the options for paying the estate_tax liabilities including a dollar_figure loan from the pfllc to the estate and the qtip_trust or a dollar_figure dividend from the pfllc the purdue children’s rights were limited the members of the pfllc could not transfer their interests without unanimous consent by the other members beverly refused to approve a pfllc dividend sufficient for the estate and the qtip_trust to pay their estate_tax liabilities with their proportionate shares in order to induce her siblings to approve a large lump-sum pfllc dividend that she wanted but that they opposed deadlock for the same reason she also refused to approve pfllc dividends necessary for the qtip_trust and the bypass_trust to pay their income_tax liabilities the dollar_figure of combined pfllc dividend shares of the estate and the qtip_trust was insufficient to pay their estate_tax liabilities the remaining distributees aggregated their distributions and made loans totaling dollar_figure to the estate and the qtip_trust at the time of her death decedent individually owned approximately dollar_figure of assets outside of the qtip_trust and the pfllc the qtip trust’s share of the combined estate_tax liability was approximately dollar_figure under the tax payment clause of mr purdue’s will and the estate’s share was approximately dollar_figure under the tax payment clause of decedent’s will the pfllc was owned as follows by decedent outright by the qtip_trust by the pft by the purdue children and by the bypass_trust the estate timely filed its form_706 united_states estate and generation- skipping transfer_tax return on date respondent issued the estate_tax notice_of_deficiency on date and the gift_tax notice_of_deficiency for the taxable_year sec_2001 sec_2002 and through on date i burden_of_proof opinion generally taxpayers bear the burden of proving by a preponderance_of_the_evidence that the determinations of the commissioner in a notice_of_deficiency are incorrect rule a 290_us_111 the estate has not argued or established that respondent should bear the burden_of_proof ii whether sec_2036 applies to decedent’s transfer to the pfllc the purpose of sec_2036 is to include the value of testamentary inter_vivos transfers in the value of a deceased taxpayer’s gross_estate 395_us_316 sec_2036 generally provides that if a decedent makes an inter_vivos transfer of property other than a bona_fide sale for adequate_and_full_consideration and retains certain enumerated rights or interests in the property which are not relinquished until death the full value of the transferred property will be included in the value of the decedent’s gross_estate sec_2036 is applicable when three conditions are met the decedent made an inter_vivos transfer of property the decedent’s transfer was not a bona_fide sale for adequate_and_full_consideration and the decedent retained an interest or right enumerated in sec_2036 or or b in the transferred property which he or she did not relinquish before death 124_tc_95 respondent argues that these three conditions were satisfied by decedent’s transfer to the pfllc while the estate argues that the latter two conditions were not satisfied the parties agree that decedent made an inter_vivos transfer of property a whether decedent’s transfer to the pfllc was a bona_fide sale for adequate_and_full_consideration in the context of family limited_partnerships the bona_fide sale for adequate_and_full_consideration exception is met where the record establishes the existence of a legitimate and significant nontax reason for creating the family limited_partnership and the transferors received partnership interests proportional to the value of the property transferred id pincite see eg estate of mirowski v commissioner tcmemo_2008_74 applying estate of bongard in the context of an llc the objective evidence must indicate that the nontax reason was a significant factor that motivated the partnership’s creation estate of bongard v commissioner t c pincite a significant purpose must be an actual motivation not a theoretical justification id a list of factors to be considered when deciding whether a nontax reason existed includes the taxpayer’s standing on both sides of the transaction the taxpayer’s financial dependence on distributions from the partnership the taxpayer’s commingling of partnership funds with the taxpayer’s own the taxpayer’s actual failure to transfer the property to the partnership discounting the value of the partnership interests relative to the value of the property contributed and the taxpayer’s old age or poor health when the partnership was formed id pincite- estate of jorgensen v commissioner tcmemo_2009_66 aff’d 431_fedappx_544 9th cir estate of hurford v commissioner tcmemo_2008_ we separate the bona_fide sale exception into two prongs whether the transaction qualifies as a bona_fide sale and whether the decedent received adequate_and_full_consideration estate of bongard v commissioner t c pincite see also 503_f3d_955 9th cir in the family limited_partnership context we consider the ‘bona fide sale’ and ‘adequate and full consideration’ elements as interrelated criteria aff’g tcmemo_2005_65 whether decedent’s transfer to the pfllc was a bona_fide sale whether a transfer is a bona_fide sale is a question of motive estate of liljestrand v commissioner tcmemo_2011_259 we must separate the true nontax reasons for the pfllc’s formation from those that merely clothe transfer_tax savings motives see estate of bongard v commissioner t c pincite the estate argues that decedent had seven nontax motives for transferring the property to the pfllc to relieve decedent and mr purdue from the burdens of managing their investments to consolidate investments with a single adviser to reduce volatility according to a written investment plan to educate the five purdue children to jointly manage a family investment_company to avoid repetitive asset transfers among multiple generations to create a common ownership of assets for efficient management and meeting minimum investment requirements to provide voting and dispute resolution rules and transfer restrictions appropriate for joint_ownership and management by a large number of family members and to provide the purdue children with a minimum annual cashflow respondent argues that the pfllc was a testamentary substitute and that transfer_tax savings were the primary motivation for the formation and funding of the pfllc a testamentary objective decedent transferred property to the pfllc to simplify the gift giving process and to assure transfer_tax savings respondent claims that the pfllc was created only for tax savings and the other nontax reasons were purely hypothetical while we agree with respondent that gift giving alone is not an acceptable nontax motive we disagree that gift giving was decedent’s only motive in transferring property to the pfllc b creation of family asset testimony at trial coupled with the memorandum from mpba and the pfllc operating_agreement establishes that a significant purpose of decedent’s transfer of property to the pfllc was to consolidate investments into a family asset managed by a single adviser before the transfer the marketable_securities were maintained across five different brokerage accounts at three management firms subject_to individual advice from the three different management firms following the formation of the pfllc and formulation of an investment plan with the rainier group the parents’ assets were consolidated into pfllc accounts with the rainier group subject_to an overall well-coordinated professional investment strategy applied to all of the investments before the formation of the pfllc mr purdue handled all of the financial decisions regarding the marketable_securities after the formation of the pfllc the purdue children made the pfllc investment decisions jointly although this transfer to the pfllc was also made with testamentary purposes in mind we have previously noted that l egitimate nontax purposes are often inextricably interwoven with testamentary objectives estate of bongard v commissioner t c pincite we find that decedent’s desire to have the marketable_securities and the hocking building interest held and managed as a family asset constituted a legitimate nontax motive for her transfer of property to the pfllc see estate of schutt v commissioner tcmemo_2005_126 consolidation of assets was allowed as a legitimate and significant nontax motive to further a buy and hold investment strategy cf estate of hurford v commissioner tcmemo_2008_278 no advantage found to consolidating asset management where the partner’s relationship to the assets did not change after formation of a family limited_partnership c other factors the estate concedes that decedent was advised of the transfer_tax savings therefore decedent discounted the value of the partnership_interest relative to the value of property contributed and this factor weighs against the estate respondent argues that other facts show a nontax purpose did not actually exist respondent first argues that decedent stood on both sides of the transaction as mr purdue and decedent transferred all of the assets and there were no negotiations over the terms of the pfllc operating_agreement between the parents and the purdue children respondent contends that the purdue children did not retain an independent adviser or attorney to represent them in the formation of the pfllc where a taxpayer stands on both sides of a transaction we have concluded that there is no arm’s-length bargaining and thus the bona_fide transfer exception does not apply estate of liljestrand v commissioner tcmemo_2011_259 estate of strangi v commissioner tcmemo_2003_145 aff’d 417_f3d_468 5th cir however we have also stated that an arm’s-length transaction occurs when mutual legitimate and significant nontax reasons exist for the transaction and the transaction is carried out in a way in which unrelated parties to a business transaction would deal with each other estate of bongard v commissioner t c pincite we have already found the existence of a legitimate nontax motive for the transaction between decedent and the pfllc we also believe decedent received interests in the pfllc proportional to the property she contributed see id accordingly this factor does not weigh against the estate other factors however support the estate’s argument that a bona_fide sale occurred first_decedent and mr purdue were not financially dependent on distributions from the pfllc decedent retained substantial assets outside of the pfllc to pay her living_expenses second aside from a minimal dollar amount across three deposits to the pfllc account there was no commingling of decedent’s funds with the pfllc’s funds further the formalities of the pfllc were respected the pfllc maintained its own bank accounts and held meetings at least annually with written agendas minutes and summaries third mr purdue and decedent transferred the property to the pfllc lastly the evidence shows that decedent and mr purdue were in good health at the time the transfer was made to the pfllc although decedent wa sec_88 at the time of transfer in she lived until aside from the accident in and the incident in decedent never experienced any mental illness or life-threatening illnesses mr purdue wa sec_83 at the time of the transfer and experienced symptoms of alzheimer’s disease otherwise mr purdue lived an active lifestyle until his death in d bona_fide sale issue conclusion after considering all facts presented we find that decedent had a legitimate and actual nontax motive in transferring the property to the pfllc we therefore find that the bona_fide sale prong is satisfied whether decedent received full and adequate_consideration for her transfer to the pfllc a taxpayer’s receipt of a partnership_interest is not part of a bona_fide sale for full and adequate_consideration where an intrafamily transaction merely attempts to change the form in which the decedent holds property estate of gore v commissioner tcmemo_2007_169 we have stated that w ithout any change whatsoever in the underlying pool of assets or prospect for profit as for example where others make contributions of property or services in the interest of true joint_ownership or enterprise there exists nothing but a circuitous recycling of value we are satisfied that such instances of pure recycling do not rise to the level of a payment of consideration to hold otherwise would open sec_2036 to a myriad of abuses engendered by unilateral paper transformations estate of harper v commissioner tcmemo_2002_121 slip op pincite with regard to recycling of value we have stated that when a decedent employ s his capital to achieve a legitimate nontax purpose the court cannot conclude that he merely recycled his shareholdings estate of schutt v commissioner tcmemo_2005_126 slip op pincite we have already found that decedent had a legitimate and actual nontax purpose in transferring the property to the pfllc therefore we find that the transfer was not merely an attempt to change the form in which decedent held the property and that the full and adequate_consideration prong is satisfied estate of stone v commissioner tcmemo_2012_48 slip op pincite b sec_2036 conclusion we have found that decedent’s transfer of property to the pfllc was a bona_fide transfer and that decedent received full and adequate_consideration from the pfllc as a result of the transfer because decedent’s transfer was bona_fide and for adequate_and_full_consideration sec_2036 is inapplicable to the transfer and does not operate to include the value of the property in the value of decedent’s gross_estate i f sec_2036 does not apply to decedent’s transfer sec_2035 cannot apply to the gifts the pfllc made either estate of bongard v commissioner t c pincite thus the application of sec_2035 is precluded by this holding iii whether decedent’s gifts in and through were gifts of present interests the parties disagree as to whether the gifts of pfllc interests are present interests and thereby qualify for the annual_gift_tax_exclusion under section respondent also argues that the undervaluation of pfllc interests used to fund decedent’s community share coupled with the non-pro rata distribution of mr purdue’s estate resulted in a taxable gift from decedent to the purdue children in since we have found that the transfer was for full and adequate_consideration this argument is moot b the estate bears the burden of proving that the gifts qualify for the annual exclusion see rule a 118_tc_279 aff’d 335_f3d_664 7th cir sec_2503 defines taxable_gifts as the total_amount_of_gifts made during the calendar_year less certain deductions sec_2503 provides an inflation-adjusted annual exclusion of dollar_figure per donee for gifts other than gifts of future interests in property that is for present_interest gifts the term future_interest includes reversions remainders and other interests or estates whether vested or contingent and whether or not supported by a particular interest or estate which are limited to commence in use possession or enjoyment at some future date or time sec_25_2503-3 gift_tax regs a present_interest however is a n unrestricted right to the immediate use possession or enjoyment of property or the income from property id para b the terms use possess or enjoy connote the right to substantial present economic benefit that is meaningful economic as opposed to paper rights hackl v commissioner t c pincite discussing 324_us_18 therefore to qualify as a present_interest a gift must confer on the donee a substantial present economic benefit by reason of use possession or enjoyment of property or of income from the property id pincite the property in these cases is an ownership_interest in limited_liability_company interests a gift in the form of an outright transfer of an equity_interest in a business or property such as limited_partnership interests is not necessarily a present_interest gift see id pincite see also price v commissioner tcmemo_2010_2 rather we must inquire among other things whether the donees in fact received rights differing in any meaningful way from those that would have flowed from a traditional trust arrangement hackl v commissioner t c pincite when determining whether a gift is of a present_interest we examine all facts and circumstances as they existed on the date of the gift see eg fondren v commissioner u s pincite thus on each date of gift the estate must show from all the facts and circumstances that in receiving the pfllc interests the donees thereby obtained use possession or enjoyment of the limited_partnership interests or of income from those interests within the meaning of sec_2503 with respect to the pfllc interests themselves the primary source of the donees’ rights and restrictions to the use possession or enjoyment of the property is the pfllc operating_agreement the donees’ rights however are limited the members of the pfllc could not transfer their interests without unanimous consent by the other members therefore the donees did not receive unrestricted and noncontingent rights to immediate use possession or enjoyment of the pfllc interests themselves instead we will consider whether the donees received such rights in the income to ascertain whether rights to income satisfy the criteria for a present_interest under sec_2503 the estate must prove on the basis of the surrounding circumstances that the pfllc would generate income some portion of that income would flow steadily to the donees and that portion of income could be readily ascertained see 85_tc_713 see also hackl v commissioner t c pincite price v commissioner tcmemo_2010_2 first the pfllc held an interest in the hocking building subject_to a year lease expected to generate rent income as well as dividend paying marketable_securities second the pft made annual distributions from through totaling dollar_figure further the pfllc operating_agreement and applicable state law impose a fiduciary duty on the pfllc to make proportionate cash distributions sufficient for the qtip_trust and the bypass_trust to pay their income_tax liabilities see wash rev code sec_25 west specifying that partners are subject_to the duty_of loyalty the duty_of care and the duty_of good_faith and dealing estate of wimmer tcmemo_2012_157 estate of petter v commissioner tcmemo_2009_280 aff’d 653_f3d_1012 9th cir lastly as previously stated the property of the pfllc consisted of marketable_securities and the interest in the hocking building the rent amount for the hocking building was readily ascertainable from the lease and the marketable_securities were publicly traded therefore the partners could estimate the expected dividends see eg estate of wimmer v commissioner tcmemo_2012_157 accordingly the gifts qualify for the annual_gift_tax_exclusion under sec_2503 iv deductibility of interest on loans from the pfllc to pay estate_tax the estate argues that the dollar_figure in interest that accrued on the loans from the pfllc members to the estate was necessarily incurred by the estate and therefore allowable as an administration expense deduction under sec_2053 sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for administration_expenses as allowable by the laws of the jurisdiction under which the estate is being administered for an interest_expense to be deductible the loan obligation must be bona_fide and actually and necessarily incurred in the administration of the decedent’s estate and essential to the proper settlement of the estate sec_20_2053-1 sec_20_2053-3 estate_tax regs the estate bears the burden_of_proof on this issue see rule a 290_us_111 the estate has met the burden of showing that the interest on the loans from the pfllc members is deductible under sec_2053 respondent never contends that this was not a bona_fide loan further the facts prove that the loan was bona_fide the loan option presented by mpba recognized the potential interest_deduction but emphasized that the deduction was just a possibility moreover mr montgomery suggested the second option taking the distribution from the pfllc as opposed to the loan the pfllc operating_agreement required its members to vote unanimously to make decisions beverly purdue created the deadlock by not voting for the recommended option making the loan neither party suggests that washington law bars the executor of an estate from claiming an interest_expense as an administration expense with respect to the estate therefore for purposes of these cases we find that the interest_expense for which the estate claims a deduction was properly incurred under washington law despite the absence of evidence that it was specifically approved by a washington court see sec_20_2053-1 estate_tax regs necessary accordingly we find that the estate can deduct the accrued interest on the loan in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
